DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 13-14, filed 08/11/2022, with respect to claims 1-3, 9, 14, 34, 43, 45, 51, and 57 have been fully considered and are persuasive.  The rejection under  35 U.S.C. section 103 US-20210400662-A1 to Huang et al. from hereon Huang in view of HUANG, et al., "Extremely Efficient Multi-band Operation", May 12, 2019, from hereon Huang-2 of claims 1-3, 9, 14, 34, 45, 51, and 57 has been withdrawn. 
Applicant’s arguments, see pages 15-16, filed 08/11/2022, with respect to claims 11 and 52 have been fully considered and are persuasive.  The rejection under 35 U.S.C. US-20210400662-A1 to Huang et al. from hereon Huang and HUANG, et al., "Extremely Efficient Multi-band Operation", May 12, 2019, from hereon Huang-2 in view of US-20180183723-A1 to Cariou et al. from hereon Cariou of claims 11 and 52 has been withdrawn. 
Applicant’s arguments, see pages 16-17, filed 08/11/2022, with respect to claims 20 and 48 have been fully considered and are persuasive.  The rejection under 35 U.S.C. section 103 US-20210400662-A1 to Huang et al. from hereon Huang and HUANG, et al., "Extremely Efficient Multi-band Operation", May 12, 2019, from hereon Huang-2 in view of US-20170265130-A1 to Kakani of claims 20 and 48 has been withdrawn. 
Applicant’s arguments, see page 16-17, filed 08/11/2022, with respect to claim 23 have been fully considered and are persuasive.  The rejection under 35 U.S.C section 103 US-20210400662-A1 to Huang et al. from hereon Huang and HUANG, et al., "Extremely Efficient Multi-band Operation", May 12, 2019, from hereon Huang-2 in view of US 2019/0297571 A1 to Jose et al. from hereon Jose of claim 23 has been withdrawn. 
Applicant’s arguments, see page 17, filed 08/11/2022, with respect to claim 28 have been fully considered and are persuasive.  The rejection under 35 U.S.C. section 103 US-20210400662-A1 to Huang et al. from hereon Huang and HUANG, et al., "Extremely Efficient Multi-band Operation", May 12, 2019, from hereon Huang-2 in view of US-20200163141-A1 to Hsu et al. from hereon Hsu of claim 28 has been withdrawn. 
Applicant’s arguments, see pages 17-18 filed 08/11/2022, with respect to claim 31 have been fully considered and are persuasive.  The rejection under 35 U.S.C. section 103 US-20210400662-A1 to Huang et al. from hereon Huang and HUANG, et al., "Extremely Efficient Multi-band Operation", May 12, 2019, from hereon Huang-2 in view of US-20200413291-A1 to Chu et al. from hereon Chu of claim 31 has been withdrawn. 
Applicant’s arguments, see page 18 filed 08/11/2022, with respect to claims 35 and 36 have been fully considered and are persuasive.  The rejection under 35 U.S.C section 103 US-20210400662-A1 to Huang et al. from hereon Huang and HUANG, et al., "Extremely Efficient Multi-band Operation", May 12, 2019, from hereon Huang-2 in view of WO2018226017A1 to Kim of claims 35 and 36 has been withdrawn. 
Allowable Subject Matter
Claims 1, 34, 43, 64, 69, and 73 are allowed.
The following is an examiner’s statement of reasons for allowance: the main reason for allowance of the claims under discussion (1 and 43) is the inclusion of “; transmitting a first frame that includes multi-link control information, wherein the multi-link control information is indicative of which links of the first link and the second link have buffered traffic; and receiving, from the non-AP MLD, a second frame indicative that the non-AP MLD has activated one or more links of the multi-link association that were previously in a doze state in association with the multi-link control information” as the prior art of record in stand-alone form nor in combination do not read into the amended claim as supported by the specification.  Furthermore, upon further search additional references such as US-20210227502-A1 to Huang P. 65 discloses multilink associations but the reference is silent on the non-AP multi-ling (MLD) via the second access point and is further silent on the buffer traffic (P.164).  Additionally, US-20170006526-A1 to Seok discloses activation of links using “come back time” or “idle” or “legacy association concepts that are analogous to links in doze states but is silent on multi-link associations as supported by the specification as of the date of file.  Claims 64, 69, and 73 receive similar treatment and in addition the inclusion of “establishing a multi-link association with an access point (AP) MLD, wherein the multi- link association includes a first link from a first station (STA) interface via a single radio of the non-AP MLD and further includes a second link from a second STA interface via the single radio of the non-AP MLD; causing the second STA interface to enter a doze state when the first STA interface is operating on the first link using the single radio; and causing the first STA interface to enter a doze state when the second STA interface is operating on the second link using the single radio;” as the prior art of record in stand-alone form nor in combination does not read into the amended claims as supported by the specification as of the filing date. Furthermore, the closes art to US-20210282229-A1 to Stacey discloses aggregate control field in a different form and not for the coordination of MLP and non-AP MLD devices. Claims 6 and 60 disclose reception of signals using power saving poll frame using non-AP MLD on a plurality of link waking up the links that were on a dormant state using mechanism using traffic identifiers and basis service set identifiers. In regards to claim 21 and 37, the inclusion of “communicating multi-link capability parameters between the AP MLD and the non-AP MLD, and wherein the multi-link capability parameters include at least a first value indicating a warm up time associated with a radio to activate the second link by the non-AP MLD”. The closes reference to the amended claim WO2018226017A1 to Kim is silent on the warm up time as it pertains to the activation of non-AP MLD. In regards to claim 32 and 38, the inclusion of “designating one of the first link or the second link as an anchor link of the multi-link association regardless of which link was used to establish the multi-link association; and changing a designation of the anchor link to another one of the first link or the second link, wherein the anchor link is a link that is maintained for signaling the aggregated control information regarding the multi-link association and other links can be dynamically activated using the aggregated control information via the anchor link” as the closes prior art reference US20200383156-A1 to Seok (P. 15-20) is silent about the mechanism to switch anchor link to auxiliary link.  
Claims 2, 3, 6, 9, 11, 14, 16, 20, 21, 23, 28, 30, 31, 32, 35, 37, 38, 40, 45, 48, 51, 52, 60, 61, 63, 65, 70-72, and 74 are allowed as they depend from an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS SAMARA whose telephone number is (408)918-7582. The examiner can normally be reached Monday - Friday 6-3 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.S./Examiner, Art Unit 2476                                                                                                                                                                                                        




/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476